Exhibit 10.3
FIRST AMENDMENT TO
DELUXE CORPORATION
NON-EMPLOYEE DIRECTOR STOCK AND DEFERRAL PLAN
     The Deluxe Corporation Non-Employee Director Stock and Deferral Plan (the
“Plan”), which constitutes Annex I to the Deluxe Corporation 2008 Stock
Incentive Plan, is hereby amended as follows, pursuant to a resolution adopted
by the Board of Directors of Deluxe Corporation on December 10, 2008, and the
authority reserved by the Board of Directors pursuant to Section 9 of the Plan.
     1. The following sentence is added to the end of Section 1 of the Plan:
“All provisions of this Plan that govern the time or manner of distribution of a
Participating Director’s Deferred Stock Account, including without limitation
the rules governing changes in the time or manner of distributions pursuant to
Section 6.2, the rules governing distribution in the event of a termination of
the Plan pursuant to Section 9 and the definition of Change of Control contained
in Section 12, shall also apply to Deferred Stock Accounts established pursuant
to the Deluxe Corporation Non-Employee Director Stock and Deferral Plan (the
“2000 Plan”) attached as Annex 1 to the Deluxe Corporation 2000 Stock Incentive
Plan that represent amounts credited to such Deferred Stock Accounts after
December 31, 2004, and to the extent that the provisions of this Plan governing
the time and manner of distribution are inconsistent with the provisions of the
2000 Plan, this Plan shall constitute an amendment to the 2000 Plan in
accordance with Section 9 thereof.”
2. The last sentence of Section 6.2 of the Plan is amended to read as follows:
“A Participating Director may change the date upon which he has elected to have
his Deferred Stock Account distributed by filing a new deferral payment
election, provided that either (a) such new deferral payment election is
received by the Administrator at least one year prior to the Participating
Director’s separation from service (and, if the separation from service occurs
within one year after the new deferral payment election is filed, it shall be
null and void), the new payment date is not less than five years later than the
original payment date, and the change meets any other requirements imposed by
the Administrator in order to comply with Section 409A of the Internal Revenue
Code, or (b) such new election is received by the Administrator not later than
December 31, 2008, in accordance with the transitional relief provided in
Section 3.01(B)(1) of IRS Notice 2007-86; and such new deferral payment election
does not cause any amount that would otherwise have been paid in 2008 to be paid
in any later year, or cause any amount that would otherwise have been paid in a
later year to be paid in 2008.
3. The last sentence of Section 7 of the Plan is amended to read as follows:

 



--------------------------------------------------------------------------------



 



“The Administrator may, in his or her discretion, (a) reduce the six month
holding period requirement, or eliminate the requirement entirely, if the
Administrator determines that such action is consistent with the requirements of
Rule 16b-3, or (b) require that shares of Common Stock issued pursuant to this
Plan contain a suitable legend restricting trading in such shares during such
holding period.”
     IN WITNESS WHEREOF, Deluxe Corporation has caused this Amendment to be
executed on its behalf this 10th day of December, 2008.

            DELUXE CORPORATION
      By:           Anthony C. Scarfone        Secretary   

2